DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of prior U.S. Patent No. 10,841,771. This is a statutory double patenting rejection.




Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the statutory type (35 U.S.C. 101) double patenting rejection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The admitted prior art discloses a method, comprising: receiving data, at a transceiver for a first Bluetooth (BT) device from a second BT device, wherein the first BT device comprises a controller and a host processor; parsing (i.e. adding timestamp, changing data, playing data, or performing other data functionality), at the host processor for the first BT device, the received data; sending, by the host processor, the data to the controller; and driving, by the controller for the first BT device, the transceiver for the first BT device to forward the data to a third BT device (See specification, fig. 1 and paragraph [0005-006]), wherein utilizing Bluetooth ACL link for transporting audio data between Bluetooth devices is known in the art as shown by Tian (2010/0273417) (See figs. 8-10 and paragraph [0016]), and parsing the data, received from a host processor, by a controller of a Bluetooth device by adding a timestamp to the data to generate final data for transmission is also a known feature in the art as shown by Van Der Zee (2003/0235202) (See fig. 1 and paragraph [0039-0041, 0044]).  However, none of cited prior arts of record, alone or in combination, discloses or suggests the step of parsing, at the controller for the first BT device, the received ACL data without looping the received ACL data through the host processor, as specified in independent claims 1 and 7.

See PTO-892 for a listing of cited prior arts of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858.  The examiner can normally be reached on Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TUAN A TRAN/Primary Examiner, Art Unit 2648